IN THE
                         TENTH COURT OF APPEALS

                                No. 10-17-00069-CR

REGINALD ANTWON SCOTT,
                                                           Appellant
v.

THE STATE OF TEXAS,
                                                           Appellee



                           From the 19th District Court
                            McLennan County, Texas
                           Trial Court No. 2015-913-C1


                          MEMORANDUM OPINION


      Reginald Antwon Scott entered a plea of not guilty by reason of insanity to the

offenses of stalking and criminal mischief. The trial court found that Appellant was not

guilty by reason of insanity and ordered an initial temporary commitment for a period

not to exceed 30 days and for a mental health evaluation pursuant to TEX. CODE CRIM.

PROC. ANN. art. 46C.251 and 46C.252 (West 2006). Appellant appealed the order of

commitment, and on July 26, 2017, this Court affirmed the trial court’s order of
commitment in Cause No. 10-16-00370-CR. On February 27, 2017, the trial court

conducted a Hearing on Disposition as provided by TEX. CODE CRIM. PROC. ANN. art.

46C.253 (West 2006) and rendered an Order of Commitment to Inpatient Facility

pursuant to TEX. CODE CRIM. PROC. ANN. art. 46C.256 (West 2006). Appellant appeals

from the trial court’s order. We affirm.

                                    Background Facts

        In May or June of 2014, Appellant began coming onto the property of Grace Sigler,

who was 89 years-old at the time, and lived alone. Sigler saw Appellant looking into her

front door window, and was informed by a neighbor that Appellant had been standing

on her front porch looking through her door. On February 9, 2015, Sigler’s power went

off at her residence. When her son-in-law came to check on the problem, he found that

all of the switches in the breaker box were turned off. Her son-in-law turned the breakers

back on and installed a lock on the breaker box. A neighbor saw Appellant jump the

fence and go into Sigler’s backyard on that day prior to Sigler’s loss of power in her home.

        On February 11, 2015, Sigler’s power went off again. Sigler’s daughter and son-

in-law went to the residence and discovered that the entire electric meter had been

removed. Sigler’s fence was also damaged. A neighbor saw Appellant pulling on Sigler’s

fence a few hours before the power went off. Later, Sigler’s electric meter was found in

a neighbor’s garage, and the meter had been set on fire. Appellant’s mother identified




Scott v. State                                                                        Page 2
the bottle of lighter fluid used to start the fire as coming from her house. Appellant was

given another warning to stay off of Sigler’s property.

        On the night of February 12, 2015, Sigler heard someone banging on the back of

her house. A neighbor saw Appellant in Sigler’s backyard, and he was attempting to

remove the lock on the electric meter by hitting it with a brick. The neighbor called the

police. Appellant was later apprehended.

                                    Order of Commitment

        In the sole issue on appeal, Appellant argues that the trial court erred in finding

that he was likely to cause serious bodily injury to another in the future. When reviewing

a trial court's ruling on a mixed question of law and fact the court of appeals may review

de novo the trial court's application of the law to the facts of the case. See Estrada v. State,

154 S.W.3d 604, 607 (Tex.Crim.App. 2005). We review de novo the trial court's legal

conclusions unless its explicit fact-findings that are supported by the record are also

dispositive of the legal ruling. See State v. Kelly, 204 S.W.3d 808, 818 (Tex.Crim.App. 2006).

Article 46C.256 provides:

        (a) The court shall order the acquitted person committed to a mental
        hospital or other appropriate facility for inpatient treatment or residential
        care if the state establishes by clear and convincing evidence that:

                 (1) the person has a severe mental illness or mental retardation;

                (2) the person, as a result of that mental illness or mental retardation,
        is likely to cause serious bodily injury to another if the person is not
        provided with treatment and supervision; and


Scott v. State                                                                              Page 3
               (3) inpatient treatment or residential care is necessary to protect the
        safety of others.

              (b) In determining whether inpatient treatment or residential care
        has been proved necessary, the court shall consider whether the evidence
        shows both that:

              (1) an adequate regimen of outpatient or community-based
        treatment will be available to the person; and

                 (2) the person will follow that regimen.

               (c) The order of commitment to inpatient treatment or residential
        care expires on the 181st day following the date the order is issued but is
        subject to renewal as provided by Article 46C.261.

TEX. CODE CRIM. PROC. ANN. art. 46C.256 (West 2006).

        In conducting a legal sufficiency review when the burden is clear-and-convincing,

the reviewing court must consider all the evidence in the light most favorable to the

finding to determine whether a reasonable trier of fact could have formed a firm belief or

conviction as to the truth of the allegations sought to be established. In re J.F.C., 96 S.W.3d
256, 266 (Tex.2002); House v. State, 261 S.W.3d 244, 247 (Tex.App.-Houston [14 Dist.] 2008,

no pet). In conducting a factual sufficiency review in this context, the reviewing court

gives due consideration to evidence that the factfinder reasonably could have found to

be clear and convincing. In re J.F.C., 96 S.W.3d at 266; House v. State, 261 S.W.3d at 247.

        Appellant waived the right to be present at the hearing on disposition. At the

hearing, the State introduced the physician’s certificate of medical examination of Dr.

Gail Johnson and Dr. Kirby Turner. Dr. Johnson found that Appellant is mentally ill and


Scott v. State                                                                           Page 4
is likely to cause serious harm to others. Appellant made statements to Dr. Johnson that

“I am safe here” and “I have no problems” and “Today is Monday.” Dr. Johnson

indicated that the examination revealed that Appellant had: “No abnormal psychomotor

movements, affect blunted, mood ‘good’ no thought of harm to self or others. Poor

insight. Poor judgment.” Dr. Johnson recommended continued inpatient hospitalization

finding that Appellant has severe mental illness and that condition will continue for more

than 90 days.

        Dr. Turner found that Appellant’s mental diagnosis is paranoid schizophrenia and

that he has a history of noncompliance with treatment. Dr. Turner further found that

Appellant is likely to cause serious harm to others. Dr. Turner noted that Appellant has

multiple prior psychiatric hospitalizations. At the time of the mental examination,

Appellant indicated “I’m not going to be seen.” Dr. Turner found that Appellant has

limited improvement in his mental illness to date and that in his opinion Appellant’s

condition will continue for more than 90 days.

        Appellant argues that Dr. Turner’s certificate of medical examination contains no

useable information because he never conducted an examination of Appellant. However,

Dr. Turner’s certificate of medical examination states that his opinion is based upon

medical records and patient interview. Dr. Turner indicated that Appellant refused to be

seen, but Dr. Turner was still able to find that Appellant is mentally ill and likely to cause

serious harm to others.


Scott v. State                                                                          Page 5
        The State presented evidence that Appellant has a severe mental illness, that

Appellant is likely to cause serious harm to others, and that inpatient care or residential

treatment is necessary to protect the safety of others. The record supports the trial court’s

order of commitment pursuant to TEX. CODE CRIM. PROC. ANN. art. 46C.256 (West 2006).

                                        Conclusion

        We affirm the trial court’s judgment.




                                                  AL SCOGGINS
                                                  Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
(Chief Justice Gray dissenting with a note)*
Affirmed
Opinion delivered and filed October 25, 2017
Do not publish
[CR25]

*(Chief Justice Gray dissents. A separate opinion will not issue. He notes, however, that
the medical experts provide no factual basis to support their otherwise conclusory
opinions about Scott’s mental health, and in particular, that he was a danger to others.
The scant evidence presented in this proceeding is not as much as was found to be
insufficient in House v. State, 222 S.W.3d 497 (Tex. App.—Houston [14th] 2007, pet.
denied)(House I). Moreover, in House v. State, 261 S.W.3d 244 (Tex. App.—Houston [14th]
2008, no pet.)(House II) the State made a thorough showing of what is necessary to keep
a violent, dangerous, mentally ill, patient detained against his will by establishing not
only that he was mentally ill, but also explaining why his conduct over the intervening
year supported the mental health experts’ conclusions that he was a present danger to
others such that his continued inpatient treatment was essential. What we have in this
proceeding is a far cry, an extremely far cry, from that level of evidence. Mental health
is admittedly a difficult science. Nobody wants to be the agency, doctor, or judge who
Scott v. State                                                                         Page 6
allows a mentally ill person to be released, who then causes any type of injury to another
person. The victim in the underlying crime in this case is a compelling example of the
type citizen we all want to protect. But living in a free society, we do not lock up the
mentally ill just because they are difficult to control or tend to engage in behavior that
interferes with the rights of others. Mr. Scott is mentally ill. There really is no doubt
about that. But the State of Texas failed to prove that he was a danger to others. Chief
Justice Gray respectfully dissents from the judgment of the Court to the extent that it
affirms the trial court’s order of commitment.)




Scott v. State                                                                      Page 7